                      Case 1:20-cr-00369-LGS Document 45 Filed 12/02/20 Page 1 of 1




                                                                          November 29, 2020
            BY ECF
            Hon. Lorna G. Schofield
            United States District Judge
            Thurgood Marshall
            United States Courthouse
            40 Foley Square
            New York, NY 10007

                   Re:     United States v. Jose Cespedes, 20 Cr. 369 (LGS)

            Dear Judge Schofield,

                     This letter is to respectfully request one final two-week adjournment for motions to be filed
            in this case. As we have previously set forth, the discovery in this case is voluminous as it involves
            several warrants, including an eavesdropping warrant and a lengthy post arrest interview of my
            client. We have been diligently reviewing this discovery while discussing a disposition with the
            Government. Our discussions have been fruitful and we believe will resolve the matter, however,
            they have included certain fact specific issues which required not only a review of the warrants
            and affidavits but more importantly the fruits thereof. There are a multitude of conversations, texts
            and other materials from which these facts have been gleaned. We have hopefully resolved the
            final adjustment and again we believe the matter will be resolved shortly. Accordingly, we request
            this additional time in the hope that we can avoid additional litigation and not jeopardize our
            negotiations. I assure this Court again that this has been a time-consuming task and that we have
            been working diligently to resolve the outstanding issues relating to a disposition.

                    We have consulted with the Government and there is no objection to this request. We
            consent to the exclusion of this time from speedy trial calculations as it constitutes continued
            motion practice, and we require this additional time to review the discovery and discuss a
            disposition with the Government.

Application Granted. Defendants' motion(s), if any, shall be filed by
December 18, 2020. The Government's response shall be filed by            Respectfully Submitted,
January 5, 2021. Defendants' reply shall be filed by January 15,
                                                                          _________/s/_________
2021. All other dates shall remain unchanged. The Clerk of the
Court is directed to terminate the letter motions at docket number 43.
                                                                          James Kousouros, Esq.
                                                                          c.c.
Dated: December 2, 2020
                                                                          Peter Davis
New York, New York                                                        Assistant United States Attorney
